     Case 1:20-cv-01437-CKK Document 27 Filed 06/25/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 MOHAMED SOLTAN,
             Plaintiff
        v.                                        Civil Action No. 20-1437 (CKK)
 HAZEM ABDEL AZIZ EL BEBLAWI,
             Defendant


                                       ORDER
                                    (June 25, 2020)
    The Court is in receipt of Defendant Hazem Abdel Aziz El Beblawi’s [13] Motion for
an Extension. In the Motion, Defendant Beblawi requests an extension of time to file a
responsive pleading to Plaintiff’s Complaint due to significant jurisdictional, foreign
affairs, and separation of powers issues. Additionally, Defendant Beblawi requested
additional time to consult with appropriate agencies within the Egyptian and United
States governments regarding immunity.
    However, on June 24, 2020, Defendant Beblawi filed a [25] Motion to Dismiss
Plaintiff’s Complaint. In the Motion, Defendant Beblawi raises jurisdictional and other
arguments for dismissal. However, the Court notes that Defendant Beblawi still requests
additional time for the United States to act on Egypt’s request for a suggestion of
immunity.
    Because Defendant Beblawi has filed a response to Plaintiff’s Complaint, the Court
DENIES AS MOOT Defendant Beblawi’s [13] Motion for an Extension. The Court
further ORDERS Plaintiff to file a combined Response to Defendant Beblawi’s Motion to
Dismiss and his [24] Motion to Quash Service of Process by no later than JULY 28, 2020.
Plaintiff may file his Response earlier if he is able. The Court will set a date for
Defendant Beblawi’s Reply after Plaintiff’s Response is filed.
   SO ORDERED.


                                                        /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                           1
